Citation Nr: 1218572	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in October 2010 and the transcript is of record.

The Board notes that the above issue was remanded by the Board in November 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.

The Board noted in the previous remand that the record reasonably raises claims of entitlement to service connection for gastrointestinal problems, digestive problems, urinary problems, sinusitis claimed as secondary to sleep apnea and entitlement to a total disability rating based on individual unemployability (TDIU).  These claims have not yet been adjudicated by the RO and, therefore, the Board does not have jurisdiction to address them here. These claims are again REFERRED to the RO for proper adjudication.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has chronic fatigue syndrome that is related to the Veteran's active duty service or secondary to any service-connected disability.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by military service and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303, 3.310, 4.88a (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in September 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The September 2006 letter provided this notice to the Veteran.

The Board observes that the September 2006 letter was sent to the Veteran prior to the April 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

In November 2010 the Board remanded the issue to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to afford the Veteran a VA examination to determine whether the Veteran had chronic fatigue syndrome or just the symptom of chronic fatigue.  If it was determined that the Veteran did in fact have chronic fatigue syndrome then the examiner was to address whether it was related to the Veteran's active duty service including toxin exposure therein or due to or aggravated beyond its natural progression as a result of service-connected hypertension or sleep apnea.  The requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA contract examination with respect to the issues on appeal was obtained in March 2007, including an addendum opinion, and VA examinations were obtained in October 2008 and December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2010).  Nevertheless, as the revised regulation imposes additional evidentiary requirements and could have retroactive effects on the Veteran's claim, which were filed before the revisions took effect, the Board has chosen to apply the old version of that regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For VA purposes, the diagnosis of chronic fatigue syndrome requires:  (1) New onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) The exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) Six or more of the following:  (i) Acute onset of the condition, (ii) Low grade fever, (iii) Nonexudative pharyngitis, (iv) Palpable or tender cervical or axillary lymph nodes, (v) Generalized muscle aches or weakness, (vi) Fatigue lasting 24 hours or longer after exercise, (vii) Headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) Migratory joint pains, (ix) Neuropsychologic symptoms, and (x) Sleep disturbance. 38 C.F.R. § 4.88a (2011).  

The Veteran claims he has chronic fatigue syndrome either directly related to toxins he was exposed to in the Air Force or secondarily related to his service-connected hypertension and/or service-connected sleep apnea.

Initially the Board notes that after service, the Veteran claimed that his health had gradually deteriorated to the point he was too tired to function, forcing him into early retirement in 2004.  Post-service medical records revealed a significant disparity in medical opinions as to whether the Veteran had chronic fatigue syndrome at all and whether his chronic fatigue syndrome was related to service or a service-connected disability.  As such, the Veteran's claim was remanded in November 2010.

In this regard, the Board notes the Veteran was afforded a VA contract examination in March 2007.  The examiner noted that the Veteran met the criteria for the diagnosis of chronic fatigue syndrome in that had both of the primary criteria and at least six of the ten secondary criteria.  Specifically, he had new onset of debilitating fatigue which extended for a period of 6 months that was severe enough to reduce or impair average daily activity below 50 percent of his pre-illness activity level.  Other clinical conditions that may produce similar symptoms were excluded by thorough evaluation, based upon history, physical examination and appropriate laboratory tests.  Finally, regarding the secondary criteria for chronic fatigue syndrome, he had acute onset of the condition, low-grade fever, fatigue lasting 24 hours or longer after exercise, migratory joint pains, palpable or tender cervical or axillary lymph nodes, generalized muscle aches or weakness, neuropsychological symptoms, headaches, and sleep disturbance.  The examiner opined that while the Veteran did have chronic fatigue syndrome; it was not at least as likely as not secondary to the Veteran's service-connected hypertension.  The examiner's rationale for the negative nexus opinion was that hypotension was a potential cause of chronic fatigue syndrome, not hypertension.  With regard to the examiner's diagnosis of chronic fatigue syndrome, it is noted that there was no description with regard to which particular clinical conditions could produce similar symptoms.  

VA outpatient treatment records confirm complaints of chronic fatigue with occasional reference specifically to the diagnosis of chronic fatigue syndrome.  Specifically the Board notes a May 2007 VA treatment report in which the Veteran's treating VA physician noted that the Veteran's chronic fatigue was "most likely" due to chronic fatigue syndrome.  There was no explanation as to whether the Veteran met the VA criteria for chronic fatigue syndrome.  Subsequently, the same VA physician wrote a statement on behalf of the Veteran, dated in May 2007, indicating that the etiology of the Veteran's chronic fatigue syndrome could be related to hypertension.  There is no explanation with regard to whether the Veteran meets the criteria for VA purposes with regard to the diagnosis of chronic fatigue syndrome and it is unclear as to whether the examiner meant that the Veteran's chronic fatigue syndrome was caused by the Veteran's hypertension or was part and parcel of the Veteran's hypertension. 

The Veteran also submitted a statement from his private physician, Dr. Wagner, DO, dated October 2007 indicating the Veteran's chronic fatigue syndrome is related to toxins the Veteran was exposed to in the military.  Specifically Dr. Wagner stated that exposure to toxins caused a decompensation in the Veteran's immune system which was a triggering factor for stress that led to the Veteran's chronic fatigue syndrome.  Dr. Wagner did not specify what toxins the Veteran was exposed to nor was it clear that Dr. Wagner reviewed any military records prior to rendering this opinion.  Additionally there is no indication as to the criteria on which Dr. Wagner's diagnosis was made.

The Veteran was subsequently afforded an additional VA examination in October 2008 in which the examiner found the Veteran clearly had the symptom of chronic fatigue, but did not have the diagnosis of chronic fatigue syndrome because he failed to meet all the criteria required by VA for chronic fatigue syndrome.  Specifically, the second criteria requiring the exclusion of other clinical conditions that may produce similar symptoms, was not met.  The examiner opined that the Veteran's chronic fatigue was merely a symptom of his already service-connected sleep apnea or the result of medication taken to treat his hypertensive vascular disease and not a separate disability in and of itself. 

The Board notes that the conflicting and ambiguous prior medical evidence necessitated a new examination to reconcile the prior contradictory information.  To that end, the Veteran was afforded a new VA examination in December 2012.  The examiner noted the Veteran's medical history and his current complaints.  The Veteran reported that he experienced post-exertional fatigue that lasted more than 24 hours, occasionally tender lymph nodes in his neck, some muscle ache and weakness in his legs, unrefreshing sleep, and mild daily transitory headaches.  The examiner noted that the Veteran reported night sweats, but denied low grade fevers.  Additionally, while the Veteran reported joint pains in his ankles, knees, and shoulders, the pain was not consistent with migratory joint pain.  The examiner noted the Veteran's diagnoses of obstructive sleep apnea, hypertensive heart disease, chronic obstructive pulmonary disease, hypertension, and diabetes mellitus, type II.  Following physical examination the examiner determined that the Veteran had fatigue that was not consistent with chronic fatigue syndrome.  

In making the determination that the Veteran did not have chronic fatigue syndrome the VA examiner noted that the Veteran met the first criteria for VA purposes.  In this regard, he had a 50 percent reduction in his pre-illness activity for six months or more and reported arthralgias, short-term memory or concentration impairment, unrefreshing sleep, and post-exertional fatigue lasting more than 24 hours.  Unfortunately, the examiner did not find that the Veteran met the second criteria for VA purposes.  In this regard the examiner noted that the Veteran had multiple clinical conditions that produced similar symptoms.  The Veteran's sleep apnea could explain the Veteran's complaints of fatigue and neuropsychologic symptoms of decreased concentration, anxiety, and depression.  Chronic obstructive pulmonary disease could result in shortness of breath and fatigue and is known as a major cause of chronic fatigue.  Diabetes mellitus, type II, and depression can also cause chronic fatigue.  Finally the examiner noted that multiple medications that the Veteran takes for his hypertension and arteriosclerotic heart disease could cause fatigue.  

With consideration of the above, the examiner opined that while there were multiple reasons for the Veteran's symptom of fatigue, it is at least as likely as not secondary to the medications used to treat the Veteran's hypertension and the Veteran's service-connected obstructive sleep apnea.

The Board notes that the Veteran also provided an updated opinion from Dr. Wagner, DO.  The private physician noted that the Veteran's chronic fatigue syndrome was acute and evidenced by un-refreshed sleep, generalized muscle aches and weakness, fatigue lasting 24 hours or longer after physical activity, headaches, migratory joint pain, low grade fever, sore throat, irritable bowel syndrome, abdominal pain, diarrhea, chills and night sweats, bloating, shortness of breath, chronic cough, memory loss and difficulty concentrating, and sleep disturbance.  The private physician further noted the Veteran's exposure to various toxins including Trichloroethylene (TCE), jet fuel vapors, diesel fumes, Hydrazine, and Nitrogen Tetroxide.  Dr. Wagner, D.O., opined that the Veteran has chronic fatigue syndrome and based on his medical history and the nature of his military duties, more than likely, his chronic fatigue syndrome was caused by his exposure to job related toxins and job related stresses.

Initially, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

As is true with any piece of evidence, the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the Board's decision which weighed two medical opinions, from an expert and a treating physician); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).  

In this instance, the Board notes that the Veteran was on several occasions diagnosed with chronic fatigue syndrome.  However, as stated above, the diagnosis of chronic fatigue syndrome for VA purposes has to meet very specific criteria.  In this regard, the Board notes that the March 2007 VA contract examiner diagnosed the Veteran with chronic fatigue syndrome but failed to provide a description with regard to which particular clinical conditions, which could produce similar symptoms, were excluded.  The Veteran's treating VA physician also provided a diagnosis of chronic fatigue syndrome, but there was no indication as to what criteria he used to make the diagnosis.  While the treating VA physician did state that the Veteran's chronic fatigue syndrome was related to the Veteran's hypertension, it was unclear as to whether he meant that it was caused by the Veteran's hypertension or was part and parcel of the Veteran's hypertension.  Finally, the Board notes that Dr. Wagner provided a diagnosis of chronic fatigue syndrome.  The December 2012 VA examiner addressed Dr. Wagner's October 2007 opinion and noted that Dr. Wagner failed to provide documentation as to how he made the chronic fatigue syndrome diagnosis.  While the Board notes that Dr. Wagner's December 2012 updated opinion does list the criteria by which he made the diagnosis of chronic fatigue syndrome, he still failed to address whether the Veteran had other clinical conditions that would cause similar symptoms that would need to be excluded.  As such Dr. Wagner failed to provide a diagnosis of chronic fatigue syndrome that meets the criteria for VA purposes.

While the Board acknowledges Dr. Wagner's positive nexus opinion, the Board finds that the December 2012 VA examiner's opinion is the most persuasive medical evidence addressing the diagnosis of the Veteran's claimed chronic fatigue syndrome.  In this regard, the Board notes, as stated above, that service connection requires the existence of a current disability.  In this instance, the Veteran does not have a current disability of chronic fatigue syndrome for VA purposes as thoroughly explained in the December 2012 VA examination report.  The December 2012 VA examination report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for her opinion.  In addition, the opinion is highly probative because it was based on a review all of the medical evidence of record including a prior conflicting etiological opinion and diagnosis by Dr. Wagner.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id. See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the December 2012 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, to include the aforementioned conflicting opinion, and specifically addressed each criteria necessary for a diagnosis of chronic fatigue syndrome for VA purposes, the Board finds that it is entitled to the most weight regarding the diagnosis of the Veteran's claimed chronic fatigue syndrome.  

The Board acknowledges that the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notwithstanding, in this instance the criteria for the diagnosis of chronic fatigue syndrome for VA purposes required a thorough review of all of the Veteran's current clinical conditions in order to adequately exclude any that might produce the symptom of chronic fatigue thereby indicating whether the Veteran's chronic fatigue was a symptom of another disorder or a disorder in and of itself.  As such a review of the entire record was necessary to adequately address diagnosis.

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this regard, the Board notes the lay statements by the Veteran as well as those of his wife which stated that the Veteran was always tired and spent much of his time in bed.  The Board notes that the Veteran and his wife are competent and credible to provide evidence of the Veteran's experience as well as reports of symptomatology, however, the Veteran is not competent to provide evidence as to complex medical questions, such as a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board acknowledges the Veteran's wife's medical expertise as she is a nurse.  Nevertheless, the Veteran's wife's assessment with regard to the Veteran's diagnosis failed to address the Veteran's other clinical conditions that would produce the same symptomatology and would therefore need to be excluded.  As such her opinion is not persuasive.  

Therefore as the more probative evidence fails to demonstrate that the Veteran has a current disability for VA purposes, the Board finds that the Veteran's claim for service connection for chronic fatigue syndrome, to include as secondary to service-connected hypertension must be denied.  

Under the above circumstances, the Board finds that a preponderance of the evidence does not support the Veteran's claim of service connection for chronic fatigue syndrome, to include as secondary to service-connected hypertension.  In this regard, the Board notes that the Veteran does not have a current diagnosis of chronic fatigue syndrome for VA purposes.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected hypertension is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


